Case 8:18-cv-02246-JVS-ADS Document 8-1 Filed 12/19/18 Page 1 of 2 Page ID #:189



  1   Sarina Saluja (SBN 253781)
  2   Email: ssaluja@fisherphillips.com
      FISHER PHILLIPS LLP
  3   444 South Flower Street, Suite 1500
  4   Los Angeles, California 90071
      Telephone: (213) 330-4500
  5   Facsimile:(213) 330-4501
  6
      Attorneys for Plaintiff Fidelity Brokerage Services LLC
  7

  8
                                  UNITED STATES DISTRICT COURT
  9
                 CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 10

 11    FIDELITY BROKERAGE SERVICES                CASE NO. 8:18-cv-02246-JVS-ADS
       LLC,
 12
                                                  [PROPOSED] ORDER GRANTING
                     Plaintiff,                   PLAINTIFF’S REQUEST FOR
 13    v.                                         EXPEDITED DISCOVERY IN AID
 14                                               OF PRELIMINARY INJUNCTION
       JAMES BURI and MORGAN                      HEARING
 15    STANLEY SMITH BARNEY LLC,
 16                  Defendants.
 17                                               Complaint Filed: December 19, 2018
 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                            [PROPOSED] ORDER GRANTING EXPEDITED
                     DISCOVERY IN AID OF PRELIMINARY INJUNCTION HEARING
      FPDOCS 34834666.1
Case 8:18-cv-02246-JVS-ADS Document 8-1 Filed 12/19/18 Page 2 of 2 Page ID #:190



  1
                 [PROPOSED] ORDER GRANTING EXPEDITED DISCOVERY
                    IN AID OF PRELIMINARY INJUNCTION HEARING
  2

  3           This Court, having read and considered Plaintiff Fidelity Brokerage Services
  4   LLC’s (“Plaintiff” or “Fidelity”) Motion and Memorandum of Points and Authorities
  5   in Support of Plaintiff’s Motion for Expedited Discovery and other submissions in
  6   support thereof, as well as upon consideration of any papers submitted by Defendants
  7   James Buri and Morgan Stanley Smith Barney LLC (collectively “Defendants”) in
  8   opposition to the motion for expedited discovery, and having determined that Fidelity
  9   has shown good cause for the expedited discovery and that the discovery is narrowly
 10   tailored in light of the issues to be presented to the Court at the upcoming hearing on
 11   Fidelity’s motion for a temporary restraining order and preliminary injunction, hereby
 12   finds and orders as follows:
 13           1.      The motion for expedited discovery is GRANTED. Fidelity is granted
 14   leave to conduct the following discovery on an expedited basis:
 15                   (a) Fidelity may depose Defendant James Buri;
 16                   (b) Fidelity may depose any Morgan Stanley employee(s) who contacted
 17   Fidelity customers on Defendant James Buri’s behalf or in concert with him.
 18                   (c) Fidelity may propound no more than eight (8) of Rule 34 document
 19   requests each to Defendant James Buri and Defendant Morgan Stanley requesting
 20   production to be made prior to the deposition(s) ordered herein.
 21         IT IS SO ORDERED.
 22

 23
      Entered this ___ day of ______________, 2019.
 24

 25   _____________________________
      The Hon. Autumn D. Spaeth
 26   United States District Judge
 27

 28                                            1
                           [PROPOSED] ORDER GRANTING EXPEDITED
                     DISCOVERY IN AID OF PRELIMINARY INJUNCTION HEARING
      FPDOCS 34834666.1
